Title: To James Madison from James Monroe, 18 February 1795
From: Monroe, James
To: Madison, James


Dear Sir
Paris Feby. 18. 1795.
I was yesterday favored with yours of the 4th. of Decr. the only one yet recd. I had perfectly an[ti]cipated the secret causes & motives of the western business, and was extremely happy to find that the patriotism of the people in every quarter, left to its own voluntary impulse and without any information that was calculated to stimulate it, was sufficient to triumph over the schemes of wicked and designing men. I have been always convinced that this was a resource to be counted on with certainty upon any emergency, & that the more frequent these were, the sooner wod. the possibility of success in such schemes be destroyed, & our govt. assume a secure and solid form. I likewise perfectly comprehended the motive and tendency of the discussion upon the subject of the societies, but was persuaded that the conduct of the societies themselves upon that occasion, together with the knowledge diffused every where of the principle upon which they were formed, would give that business likewise a happy termination. This was the case in one house and will I doubt not likewise be so in the publick mind if the discussion shod. be provoked. The fact is, such societies cannot exist in an enlightened country, unless there is some cause for them: their continuance depends upon that cause. For whenever you test them by the exigence and it is found inadequate they will fall: and if there is one an attack upon them will encrease it, for they are not even to be put down by law. I was fearful the conduct of the Jacobin society here would injure the cause of republicanism every where, by discrediting popular complaints and inclining men on the side of government however great its oppressions might be. But that society was different from those that ever existed before; it was in fact the government of France, and the principal means of retarding the revolution itself; by it all those atrocities which now stain & always will stain certain stages of the revolution were committed: and it had obviously become the last pivot upon which the hopes of the coalisd powers depended. This society was therefore the greatest enemy of the revolution, and so clear was this that all France called for its overthrow by some act of violence. It is easy for designing men to turn the vices of one society somewhat similar in its origin, and which became such only in the course of events by degenerating and losing sight of the object which gave birth to them, agnst. all others, altho’ the parellel may go no farther than that stage in which they all had merit. As the conduct of the Jacobin society made such an impression upon affrs. here it became my duty to notice it in my official dispatches: I accordingly did so by giving an historic view of its origin progress & decline, truely & of course under the above impression, & which I think will be found marked upon the statment to an observant reader: for in one stage viz from the deposition of the king I say that the danger was from confusion alone, since the old government was overset & the new one entirely in the hands & exerted virtuously for the sole benefit of the people, and it is intimated in the close that however enormous the vices may be provided treasonable practices be not discovered, that its overthrow must be left to publick opinion only. It became my duty to notice this subject & I think I have done it with propriety; however examine it & write me what you think of it.
I recd. some days past a letter from Mr. Randolph containing a severe criticism upon my address to the Convention & the publication of the papers committed to my care, and which justified that address & makes its defense agnst the attacks of that party with you. I was hurt at the criticism & equally surprised, for I did not expect it would be avowed that it was wished I shod. make a secret use of them, giving them weight by any opinion which might be entertained of my own political principles, or in other words that I would become the instrument of that party here thereby putting in its hands my own reputation, to be impeached hereafter in the course of events. They were deceived if they supposed I was such a person. On the contrary I was happy in the opportunity furnish’d not only on acct. of the good effects I knew it would produce in other respects, but likewise as it furnishd me with one of presenting to the eyes of the world the covenant which subsisted between them and me: by the publication they are bound to the French nation & to me to observe a particular line of conduct. If they deviate from it they are censurable, and the judicious part of our countrymen as well as posterity will reward them accordingly. The fact is I would not upon my own authority make those declarations of their sentiments, & therefore I was glad to embrace the opportunity to let them speak for themselves. I felt some concern for Mr. Randolph because I feared it would expose him to some attacks, but I concluded he would despise them: for in truth I do not apply to him the above comments. I have answered those criticisms with suitable respect but as becomes a free and independent citizen whose pride is to do his duty but who will not yeild when he is undeservedly attacked. I have reviewed the state of things upon my arrival & shewed the necessity of some hold measure to retrieve it. What I have stated in my reply is true; I have many documents to prove it in each particular. Tis possible this business may end here, for I have since recd. a letter in answer to my 2. first & which were not then recd. by Mr. Randolph, in a different style; and to which latter I shall likewise write a suitable answer: but it is also possible it may not. I have therefore thot. proper to transmit to you a copy of it, that you may perfectly comprehend the state of this business with the ground upon which I rest. Perhaps it may be proper for you to shew it in confidence to others but this is entirely submitted to you. I wish it seen by Mr. Jefferson & Mr. Jones.
The state of parties in America is as well known by the Committee of publick safety & other leading members as it is there. It was mentioned by some person to Merlin Doui that Hamilton & Knox were going out of office, & he instantly replied he would have it inserted in the Bulletin & communicated to the departments, as an event auspicious to France as well as America. This however was prevented, because the comma. had been recd. by one person only.
Fortunately the successes of this republick have been great even beyond the expectation of every one. The entire conquest of the 7. U. provinces closed in the midst of winter for a few months the last campaign: indeed so great has the success been that they have scarcely an enemy before them, and I believe they may march whither they please in the course of the next. Their conduct in Holland too in other respects has done as much service to the cause of liberty, almost as their arms. A revolution which was immediately commenc’d has made a rapid progress there & will no doubt be soon completed. I think if our sage negotiator in London had waited a little longer till the victories of France were more complete (& it was certain they would be so), he might have gained terms satisfactory to all of his countrymen: but perhaps being a conciliating negotiator, he could not take advantage of that argument—perhaps he wished for the honor of Engld. to deprive the republican party in America of the opportunity of saying his success was owing in any degree to that cause.
I think upon the whole yr. prospects independant of foreign causes are much better than heretofore; the elections have been favorable: but with the aid of foreign causes they are infinitely so.
We are well—our child is at school in a French family, & already speaks the language tolerably well. Joe is also at school & rather in a line of improv’ment. I have little leasure & of course am but little improved in the language. We desire to be affecy. remembered to yr. lady whose esteem we shall certainly cultivate by all the means in our power. If a loan is obtained can it be laid out to advantage? Inform on this head. Remember me to Mr. Beckley, to Tazewell, Mason & all my friends & believe me sincerely yrs.
Jas Monroe
PS. Pinckney is abt. sitting out for Spn.—suppose the peace with France is made before his arrival what success will he have?
